Joanne Comerford
November 30, 2018
                                                                       1


                                                       Pages 1-235
                                                       Exhibits 1-18
 ____________________________________________________
             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION


                                       No. 1:17-cv-00129-MR-DLH


 RICHARD L. CAMPBELL,
                    Plaintiff,
 v.
 SHIRLEY TETER and SINCLAIR COMMUNICATIONS, INC.,
                    Defendants.
 ___________________________________________________
                                       No. 1:17-cv-00256-MR-DLH
 SHIRLEY TETER,
                    Plaintiff,


 v.


 PROJECT VERITAS ACTION FUND, et al.,
                    Defendants.
 ___________________________________________________


              DEPOSITION OF JOANNE COMERFORD
                     TAKEN NOVEMBER 30, 2018
               AT NORTHAMPTON DISTRICT COURT
                         15 GOTHIC STREET
                    NORTHAMPTON, MASSACHUSETTS


 Reporter:     Elizabeth P. Duffy
               National Court Reporters, Inc.
               7835 Freeway Circle, Cleveland, OH 44130
               (888) 800-9656 (866) 819-2317 fax




                                                             EXHIBIT 11
                      National Court Reporters, Inc.
 Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 1 of 15
                           888.800.9656
Joanne Comerford
November 30, 2018
                                                                    2


 APPEARANCES:

 For the Defendants (Project Veritas Action):
 Womble Bond Dickinson LLP
 One West Fourth Street
 Winston-Salem, NC 27101
 BY: MICHAEL MONTECALVO, ESQ.
      JAMES DEAN, ESQ. (VIA TELEPHONE)
 PHONE: (336) 721-3600
 michael.montecalvo@wbd-us.com


 For the Deponent:
 Sandler Reiff Lamb Rosenstein & Birkenstock, P.C.
 1090 Vermont Ave NW, Ste. 750
 Washington, DC 20005
 BY: JOSEPH E. SANDLER, ESQ.
 PHONE: (202) 479-1111
 sandler@sandlerreiff.com


 VIA TELEPHONE:


 For the Defendant/Plaintiff (Shirley Teter):
 Critchfield, Critchfield & Johnston, Ltd.
 996 Foote Road
 Medina, OH 44256
 BY: RALPH STREZA, ESQ.
 PHONE: (330) 723-6404
 streza@ccj.com


 For the Defendant/Plaintiff (Shirley Teter):
 Ellis & Winters, LLP
 P.O. Box 33550
 Raleigh, NC 27636
 BY: PREETHA SURESH RINI, ESQ.
 PHONE: (919) 573-1299
 FAX: (919) 865-7010
 preetha.sureshrini@elliswinters.com


                    National Court Reporters, Inc.
 Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 2 of 15
                           888.800.9656
Joanne Comerford
November 30, 2018
                                                                    3


 APPEARANCES (Continued):


 For the Plaintiff (Richard L. Campbell):
 Cranfill Sumner & Hartzog, LLP
 2907 Providence Road, #200
 Charlotte, NC 28211
 BY:    VIRGINIA WOOTEN, ESQ.
 PHONE:     (704) 940-3401
 FAX:     (704) 831-5549
 vwooten@cshlaw.com




                    National Court Reporters, Inc.
 Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 3 of 15
                           888.800.9656
Joanne Comerford
November 30, 2018
                                                                     4


 INDEX:

 WITNESS:    JOANNE COMERFORD                                 PAGE

 Examination by Mr. Montecalvo..................... 6

 Examination by Mr. Streza....................... 213

 Further examination by Mr. Montecalvo........... 231



 EXHIBITS:

 Exhibit 1, Subpoena.............................. 9

 Exhibit 2, Subpoena.............................. 9

 Exhibit 3, Subpoena............................. 10

 Exhibit 4, Consulting Agreement................. 86

 Exhibit 5, 9/14/16 E-mail from Sara Kenigsberg. 116

 Exhibit 6, MoveOn Permission and Release Form.. 130

 Exhibit 7, 9/14/16 E-mail from Sara Kenigsberg. 131

 Exhibit 8, 9/14/16 E-mail from Jo Comerford.... 137

 Exhibit 9, 9/15/16 E-mail from Jo Comerford.... 150

 Exhibit 10, 9/15/16 E-mail from Jo Comerford... 153

 Exhibit 11, 9/15/16 E-mail from Jo Comerford... 159

 Exhibit 12, 9/15/16 E-mail from Randy Bernard.. 163

 Exhibit 13, 9/15/16 E-mail from Randy Bernard.. 167

 Exhibit 14, Phone Records...................... 169

 Exhibit 15, 9/16/16 E-mail from Shirley Teter.. 189

 Exhibit 16, Blog Post including 9/16/16 E-mail

 from Shirley Teter............................. 194




                    National Court Reporters, Inc.
 Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 4 of 15
                           888.800.9656
Joanne Comerford
November 30, 2018
                                                                    5


 EXHIBITS (Continued):

 Exhibit 17, Shirley Teter's Response to Project

 Veritas Action Fund's First Set of Interrogatories

 and Requests for Production.................... 204

 Exhibit 18, Shirley Teter's Supplemental Responses

 to Project Veritas Action Fund's First Set of

 Interrogatories and Requests for Production.... 208




                    National Court Reporters, Inc.
 Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 5 of 15
                           888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                         167


 1    Mr. Bernard received from Ms. Teter?

 2             A.        I don't know.      I mean, I see the link

 3    there.

 4             Q.        All right, let's look at the next one.

 5             (Exhibit 13, 9/15/16 E-mail from Randy

 6             Bernard, marked for identification)

 7             (BY MR. MONTECALVO)

 8             Q.        All right, this is Exhibit 13, it's

 9    MoveOn 67.     Do you recognize this e-mail string?

10             A.        I see it's an e-mail with me on it.

11             Q.        Okay.   Focusing on the 4:30 p.m. e-mail

12    where it says, "Thanks, Randy, we are about to

13    publish so I will send you links when it's up."

14    What does that mean?

15             A.        Meaning it would not have been live

16    until -- publish is sending it live.

17             Q.        Sending what live?

18             A.        The video.

19             Q.        The e-mail or just the video?

20             A.        No, just the video with these links.

21    These are the links:          Facebook, Twitter and Youtube.

22             Q.        Okay, so let's break that down before

23    we get to that.

24             A.        Sure.



                           National Court Reporters, Inc.
      Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 6 of 15
                                888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                         168


 1           Q.          So where it says, "We are about to

 2    publish", that means you are about to -- MoveOn is

 3    about to do what?

 4           A.          Send it live.

 5           Q.          Send what live?

 6           A.          The video.

 7           Q.          Live to who?

 8           A.          To the world.      I mean, on the internet.

 9    That sounds so grandiose, but on the internet.               You

10    know, once it's out on social media, it's live.

11           Q.          Okay.   And the links that you are

12    sending, what does that mean?             "I'll send you links

13    when it's up", what types of links are you sending?

14           A.          Those links.

15           Q.          The links that are in the next e-mail

16    up?

17           A.          Exactly.

18           Q.          And tell me what those links are?

19           A.          Well, it looks like they are the links

20    to the video.

21           Q.          And where are the links going?

22           A.          On Facebook, Youtube and Twitter.

23           Q.          Tell me how that works; how do those

24    links work on Facebook, Twitter and Youtube?              What



                           National Court Reporters, Inc.
      Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 7 of 15
                                888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                           169


 1    does that mean?

 2           A.          So we would publish the video and we

 3    would load it up on Facebook, Twitter and Youtube.

 4    And then we would push buttons.              And they would go

 5    up as posts.        Posts and tweets.

 6           Q.          Excellent.     And so that goes out to

 7    anyone who cares to see it or is --

 8           A.          Anyone who cares to see it.

 9           Q.          Whether it's Facebook, Twitter or

10    Youtube, okay.

11           A.          Correct.

12           Q.          Sorry I had to go through that but I

13    never published anything to any of those things so I

14    don't know what --

15           A.          No, no, it's okay, it's okay.

16                            MR. SANDLER:        Really?

17           (Exhibit 14, Phone Records, marked for

18           identification)

19           (BY MR. MONTECALVO)

20           Q.          Okay, showing you now what we've marked

21    as Exhibit 14.        This is Teter 1618.             All right, I

22    don't expect that you would have seen this before.

23    It's been represented to us that this is a log from

24    Ms. Teter's home telephone.             Do you remember calling



                           National Court Reporters, Inc.
      Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 8 of 15
                                888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                         173


 1           Q.          What does that mean?

 2           A.          We're going to go back to those call

 3    alerts now.        You make a call, you sign a petition,

 4    you donate.        So it's engagement.

 5           Q.          And there's millions of people who have

 6    done that?

 7           A.          Yes.

 8           Q.          And in September --

 9           A.          Not all of those things, right?        Just

10    to be really clearly.           You don't get onto MoveOn's

11    list unless you engage with MoveOn, right, that's

12    not how we work.

13           Q.          Okay.     And during September 2016, did

14    MoveOn have millions of members?

15           A.          Yes.

16           Q.          How does MoveOn keep track of who is a

17    member to send communications to?

18           A.          We have lists.

19           Q.          Okay.     Do you have a current -- so

20    MoveOn somewhere has a list of all the members?

21           A.          No.     Not a definitive list.     But we

22    have groups, right, so we can send -- we have people

23    who subscribe to us.           For example, via Facebook.        So

24    that's one cohort.           We have people who are on our



                           National Court Reporters, Inc.
      Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 9 of 15
                                888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                      190


 1           Q.          All right.     And where it says Shirley

 2    Teter via MoveOn.org political action, what does

 3    that mean on the top of Exhibit 15?

 4           A.          This is generally when people --

 5                               MR. STREZA:    Excuse me, sorry to

 6           interrupt.          What page are you on, sir?

 7                               MR. MONTECALVO:      It's the Shirley

 8           Teter -- it was marked as Exhibit 2 to David

 9           Greenson's deposition.            It's a Friday,

10           September 16, 2016 e-mail at 8:54 p.m.

11           (BY MR. MONTECALVO)

12           Q.          Do you recognize this?

13           A.          Yes.

14           Q.          All right.     Is this the message that

15    you helped draft?

16           A.          Yes.

17           Q.          All right.     And is this the message --

18    and do you see where it has a picture in the middle

19    of this exhibit?

20           A.          Yes.

21           Q.          What is that picture from?

22           A.          That's called a thumbnail and that's a

23    static picture of the video.

24           Q.          Okay.     Was the video sent out with this



                           National Court Reporters, Inc.
     Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 10 of 15
                               888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                      193


 1    a colleague is that I have the number of e-mail

 2    recipients, so --

 3             Q.        You have the number of e-mail

 4    recipients that receive this e-mail?

 5             A.        Yeah.   But in no way would it -- we

 6    couldn't characterize these as every MoveOn member.

 7             Q.        Understood.

 8             A.        That would have been not factual on my

 9    part.

10             Q.        I understand the clarification.

11             A.        Okay.   Sorry.

12             Q.        So what is the number of people who

13    received this e-mail?

14             A.        I have it as -- and this is a number

15    from our colleague Robert -- $4,549,221.

16             Q.        All right.     And do you know how many

17    people have viewed the video on Facebook?

18             A.        Yeah, we have those numbers.       So, the

19    Facebook page for the video says one million views

20    and the Youtube has it as between 5,000 and 6,000

21    views.

22             Q.        How about Twitter?

23             A.        Twitter, it's impossible to track those

24    kinds of -- you could go to the tweet at that time.



                           National Court Reporters, Inc.
     Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 11 of 15
                               888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                           194


 1    I don't have this information.              You can see how many

 2    people liked it.           Or you know the little heart thing

 3    on Twitter.        Or retweeted it, that's an RT, but it's

 4    a different kind of thing.

 5            Q.         Okay.     Do you know whether other

 6    websites where the letter or the video was posted by

 7    MoveOn Political?

 8            A.         We do not post our e-mails on websites.

 9            Q.         Do you know of any other websites that

10    hosted it or posted it on their websites?

11            A.         I've come to understand that there was

12    this site, which I did not understand before this

13    moment.      Before this prep for this.               There's some

14    site where there's apparently someone who's taking

15    MoveOn content and publishing it.

16            Q.         Okay.     Let's mark -- I think I have

17    this.     Let me mark this as the next Exhibit 16.

18            A.         We don't really have that.             And we

19    don't have data --

20                               THE COURT REPORTER:          Hold on.

21                               MR. MONTECALVO:      Yeah, why don't

22            we let you mark that.

23            (Exhibit 16, Blog Post including 9/16/16

24            E-mail from Shirley Teter, marked for



                           National Court Reporters, Inc.
     Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 12 of 15
                               888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                       195


 1           identification)

 2           (BY MR. MONTECALVO)

 3           Q.          Showing you what we've marked as

 4    Exhibit 16.        Do you now know what Exhibit 16 is

 5    based on after your review?

 6           A.          I know from my prep for this and I know

 7    from looking at this that it's a site.                 It is not a

 8    MoveOn site.        This is not MoveOn.org.           This is

 9    someone else.

10           Q.          So someone took the Shirley Teter video

11    on MoveOn's Facebook and posted it here?

12           A.          No, this is a person.         This only could

13    have come from someone who has subscribed to our

14    e-mail list.        Because this is the e-mail itself.           So

15    if they had put Facebook or Twitter links or Youtube

16    links, they would have looked different.

17           Q.          Okay.

18           A.          So this is the reposting of an e-mail.

19           Q.          Okay.     So someone took the MoveOn video

20    and text and republished it on this blog?

21           A.          No, no.     They took the e-mail that was

22    sent out.

23           Q.          Oh, I'm sorry.       When I said text, I

24    meant the text from the e-mail.



                           National Court Reporters, Inc.
     Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 13 of 15
                               888.800.9656
     Joanne Comerford
     November 30, 2018
                                                                       196


 1             A.        But this is the actual e-mail.         See?

 2    Because you have the links.             So someone must --

 3    because it has the footer here, it has all the stuff

 4    that is a traditional MoveOn e-mail.

 5             Q.        All right.     So some member republished

 6    the MoveOn e-mail?

 7             A.        Correct.

 8             Q.        Okay.

 9             A.        It looks like on this site.

10             Q.        All right.     And you don't know how many

11    people have viewed Exhibit 16?

12             A.        No, we don't have any analytical we

13    don't know who these folks are.              At least I don't

14    know and I don't believe MoveOn knows who these

15    folks are.

16             Q.        Okay.   What would the answer be to

17    those questions be on behalf of MoveOn Civic?

18             A.        Well, this again was not a MoveOn Civic

19    action work, so it would have actually been -- the

20    same question about -- the same answers to the

21    member count that defies counting.               So, the same

22    thing.        This was not sent out via civic action so

23    the answer there is not applicable to civic action.

24    And on Youtube, Twitter and Facebook, this was also



                           National Court Reporters, Inc.
     Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 14 of 15
                               888.800.9656
Joanne Comerford
November 30, 2018
                                                                233


 UNITED STATES DISTRICT COURT
 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

       I, ELIZABETH P. DUFFY, a Notary Public in and
 for the Commonwealth of Massachusetts, do hereby
 certify that there came before me on Friday,
 November 30, 2018, at Northampton District Court, 15
 Gothic Street, Northampton, Massachusetts, the
 following named person, to wit: JOANNE COMERFORD,
 who was by me duly sworn to testify to the truth and
 nothing but the truth as to her knowledge touching
 and concerning the matters in controversy in this
 cause; that she was thereupon examined upon her oath
 and said examination reduced to writing by me; and
 that the statement is a true record of the testimony
 given by the witness, to the best of my knowledge
 and ability.

       I further certify that I am not a relative or
 employee of counsel/attorney for any of the parties,
 nor a relative or employee of such parties, nor am I
 financially interested in the outcome of the action.

        WITNESS MY HAND DECEMBER 14, 2018.



                                ________________________
                                Elizabeth P. Duffy
                                Notary Public




 My Commission expires:
 November 11, 2023




                    National Court Reporters, Inc.
Case 1:17-cv-00256-MR Document 39-12 Filed 12/31/18 Page 15 of 15
                          888.800.9656
